[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The parties orally agreed on or about the 28th of June, 1989 that the plaintiff would supply the labor and the defendant the materials for improvements to be performed on the defendants property in West Haven, Connecticut.
The plaintiff claims that the contract price was for $3,000 wherein the defendant claims the price was $1,100. It was also agreed that the defendant has paid to the plaintiff the sum of $900 toward the contract price.
As this court pointed out to the parties after the trial, it is too bad that they didn't seek the assistance of counsel before they entered into this agreement because obviously someone is not telling the truth concerning the contract price.
The court further found discrepancies between the testimony of the parties concerning the amount of time that the plaintiff claims he and his workers were on the premises as compared to the time sheet that was kept by the defendant Louis A. Gagliardi.
The plaintiff has received $900 but claims he is owed an additional $2,100. The defendant has paid $900 and claims to have spent an additional $925 to get the job done properly.
Because of the conflict in testimony and the difficulty in determining what is fact or what is fiction, the court finds the issues in the Complaint in favor of the defendant, and further finds the issues in the Counterclaim in favor of the plaintiff.
In essence, Mr. Cappetta has received $900 for what he claims was worth $3,000, and it was necessary for Mr. Gagliardi to spend $1,825 to get the job done as he had expected to get done for $1,100.
It is further ordered that the Mechanic's Lien be discharged without further cost to the defendant and no other costs are awarded to either party.
ROBERT C. FLANAGAN, JUDGE